Citation Nr: 1710276	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-21 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 26, 1962 to February 19, 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a December 2012 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

In October 2014, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the October 2014 remand, the RO requested the Veteran's Social Security Administration (SSA) records, which were obtained in November 2014.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As explained in the October 2014 Board remand, after the Veteran filed a claim to reopen service connection for schizophrenia in January 2011, VA obtained his service personnel records.  Those records were pertinent to this claim as they revealed his discharge reason as unsuitability and inaptitude for service.  Those records were not associated with the claims file when VA first denied the claim on the merits.  Accordingly, in October 2014, the Board listed the issue as service connection for schizophrenia on the title page.  See 38 C.F.R. § 3.156(c) (2016). 


Although the RO did not identify the second issue listed above as a separate issue on appeal, it was, in fact, adjudicated.  See 12/29/14 Supplemental Statement of the Case, page 7.  The Veteran's representative had an opportunity to present argument on this point.  See 11/15/16 Appellant's Post-Remand Brief.  For clarity, the Board has identified it as a separate issue.


FINDINGS OF FACT

1. The Veteran's schizophrenia was not noted on the service enlistment examination, nor is there clear and unmistakable evidence that it preexisted service.

2. The Veteran's schizophrenia was not incurred in and is not related to service.

3. The Veteran's period of active duty service from January 26, 1962 to February 19, 1962 was less than ninety days.

4. The Veteran did not serve in World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War, and the evidence of record shows that his schizophrenia, a psychosis, first manifested in March 1966, more than four years after his February 1962 discharge from active duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.384 (2016). 

2. The criteria for eligibility for VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran claims service connection for a psychiatric disability.  Specifically, he stated in his August 1973 service connection claim that he had had psychiatric treatment for "nervousness" during service.  In his September 1980 claim to reopen his previously denied service connection claim, he stated that he had been "under doctor's observation for 2 weeks at naval training center sick bay."  In May and September 2010 lay statements, the Veteran contended that he was discharged after such a short period of time due to the "medical reason of inadaptability."  In a December 2010 lay statement, he contended that in January 1962, he participated in a medical research project in which he received the drug Bicillin, and that "[t]he adverse effects caused me problems and I was discharged...."  At his December 2012 hearing, he contended that he developed schizophrenia while on active duty, which was why he was discharged.  He testified that he believed a medication he took during service caused his mental disorder.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran is presumed sound at entrance, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  See id.  

Additionally, when a veteran served 90 days or more of active service, and certain chronic diseases such as psychoses, including schizophrenia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In this case, the Veteran reported "nervous trouble" in his January 1962 report of medical history upon entrance.  Otherwise the Veteran's service treatment records were negative for any evidence of complaints, treatment, or diagnoses of any psychiatric conditions, including schizophrenia.  A January 1962 clinical evaluation showed that he was deemed psychiatrically normal upon entrance, and a February 1962 clinical evaluation showed that he was deemed psychiatrically normal upon separation about twenty-five days later.

Service personnel records showed that the Veteran was honorably discharged in February 1962 after about twenty-five days of service due to unsuitability.  September 1963 Navy Discharge Review Board records show he was discharged prior to the completion of recruit training as a result of the action of an Aptitude Board because of his demonstrated inaptitude for service.  In finding the discharge proper, the Navy Discharge Review Board noted that the Veteran's medical records "[c]ontain[] nothing pertinent." 

Because the Veteran alleged he was hospitalized during service for psychiatric symptoms, the RO requested records from the Great Lakes Naval Hospital in 1981 (in connection with a prior claim).  The RO received service records, but nothing showing inpatient treatment.  There was a note that he participated in a medical research project, but no additional details.  His immunization record shows he received shots for diseases such as the flu, tetanus, typhoid and polio, and also received Bicillin for "strep. pro."  

In March 1966, the Veteran was admitted to a private psychiatric hospital for about fifteen days.  The Veteran's parents reported that they had noticed that during the past several weeks, he had become increasingly confused and agitated.  They also stated that two days prior to admission, his psychiatric symptoms had become more severe.  They gave no further history.  The Veteran himself was unable to give a reliable history.  At discharge, he was diagnosed with schizophrenic reaction, hebephrenic type, acute, moderately severe. 

The Veteran underwent mental health treatment with the VA from mid-1973 to mid-2009 with some gaps.  The VA treatment records were negative for evidence linking the Veteran's schizophrenia to service in any way.  June 1973 VA treatment records noted that the Veteran had been discharged two weeks prior after an acute schizophrenic episode, "his second since 1966."  An August 1973 discharge summary showed that the Veteran had been psychiatrically hospitalized for four days.  The Veteran reported that he had been doing well until the Monday prior to admission when he had sleeping difficulties.  The Veteran's wife reported that the only problem she had observed was that he "seemed to always worry about things and she felt that this had been keeping him awake."  The summary noted that the Veteran "had little insight into the nature of why he is here and any of his problems."

The Veteran stated in his August 1973 service connection claim that he was treated for "nervousness" during service.  In his September 1980 claim to reopen his previously denied service connection claim, he stated that he had been "under doctor's observation for 2 weeks at naval training center sick bay."  

The Veteran was awarded SSA disability benefits in June 1985.  The SSA records included a September 1987 psychological evaluation in which he was diagnosed with schizophrenia, residual type, associated with dysthymic disorder.  The SSA records were negative for evidence linking the Veteran's schizophrenia to service in any way.

In an April 1997 lay statement, the Veteran's father stated that the Veteran has had a mental disorder since childhood for which he had not been treated, and that the Veteran "enter[ed] the Navy with this illness."  In an April 1997 lay statement, the Veteran's sister stated that he had been hospitalized twice for his mental health issues. 

In May and September 2010 lay statements, the Veteran contended he was discharged after such a short period of time due to the "medical reason of inadaptability."  In an August 2010 lay statement, the Veteran's sister stated that although he was only in the Navy for a few weeks, he "came back a different person," acted strangely, and talked differently "for a long period of time."  She also stated that a couple of days after service, the Veteran ran away to another state for several days and upon his return, he received treatment, including hospitalization.  

In his November 2010 notice of disagreement, he asserted that he was "used in a medical research project and discharged and denied proper medical treatment" during service.  In a December 2010 statement, he said that in January 1962, he participated in a medical research project in which he received the drug Bicillin, and that "[t]he adverse effects caused me problems and I was discharged...."  He also submitted an Internet article with Food and Drug Administration information about the drug Bicillin, which is a penicillin medication used to treat infections.  This article also notes that Bicillin can be used as a prophylaxis for certain medical conditions.  There is a lengthy list of potential reactions and side effects, and includes that a psychosis may occur. 
 
At his December 2012 video hearing, he testified that before active duty, he had never been seen for any type of mental disorder or diagnosed by a medical professional.  He testified that he believed he developed schizophrenia while on active duty due to a medication he took during service.  He also stated that he believed he was discharged because he developed a mental disorder while on active duty.  He recalled that his earliest treatment was in 1966 at a private hospital, where he was psychiatrically hospitalized after service.  He also testified that he began to get treatment at the VA for his psychiatric condition in 1973.  His representative explained that in 1980 he got treatment at a private hospital.  The Veteran's wife testified that he had drawn Social Security disability benefits for his mental disorder starting in the mid-1980s.  

After a full review of the record, the Board finds that the claim must be denied.  

Initially, neither schizophrenia nor any other psychiatric disability was noted at entrance to service and the Veteran is thus presumed sound with regards to schizophrenia.  The Veteran's father stated that he had suffered from mental illness since childhood and entered service with this condition.  Moreover, the Veteran reported "nervous trouble" upon entrance in his January 1962 report of medical history.  However, lay statements are not sufficient to establish a diagnosis of schizophrenia prior to service, and the Veteran's January 1962 clinical evaluation upon entrance indicated he was deemed psychiatrically normal.  Also, the Veteran's self-reported "nervous trouble" upon entrance does not equate to schizophrenia.  The Veteran also testified at the December 2012 hearing that he had never been seen by a medical profession for or diagnosed with any type of mental disorder before active duty.  The Board finds that the evidence of record does not satisfy the clear and unmistakable standard necessary to rebut the presumption of soundness.  Because it is not established by clear and unmistakable evidence that the Veteran's schizophrenia preexisted service, he is presumed to have entered service in sound condition regarding schizophrenia and the claim for direct service connection will be analyzed accordingly.

The Veteran has been diagnosed with schizophrenia, and thus has a current psychiatric disability for service connection purposes.  However, as explained below, the claim must be denied because the necessary legal elements of a disease or injury incurred or aggravated during service and a nexus between the present disability and the claimed in-service disease are absent in this case.  

First, the Board finds there is no persuasive, competent evidence of an in-service injury or disease.  Nor is there any medical evidence of record linking his current psychiatric condition to his purported in-service psychiatric illness or treatment.  

The Board considered the Veteran's assertions that he developed and was treated for a mental disorder during active duty service.  Although the Veteran is competent to report recollections of treatment, the Board does not find these statements to be credible for the following reasons.  First, these contentions conflict with his service treatment records, which appear to be complete.  Aside from his complaint of "nervous trouble" upon entrance, his service records were negative for psychiatric complaints, symptoms, or treatment.  Indeed, the Veteran's clinical evaluation upon separation in February 1962 noted he was deemed psychiatrically normal.  As the separation examination specifically noted his psychiatric condition, and given his very brief service period of about twenty-five days, the condition and symptoms involved ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Moreover, the Veteran never claimed he had service-related psychiatric symptoms or treatment until after he filed his original claim for compensation with VA.  In the psychiatric treatment records that pre-date his original claim, he did not report a history of in-service psychiatric symptoms or treatment.  His first recorded psychiatric treatment, a March 1966 private hospital record, showed that his parents reported his symptoms had begun "during the past several weeks" and had worsened two days before admission.  June 1973 VA treatment records noted that the Veteran had been discharged two weeks prior after an acute schizophrenic episode, "his second since 1966."  During the December 2012 hearing, the Veteran confirmed his earliest psychiatric treatment was his 1966 hospitalization.  Notably, at that time of the 1966 or 1973 treatment, he did not attribute his psychiatric symptoms to service in any way nor did he suggest he had received treatment during service for psychiatric symptoms.  For these reasons, the Board finds his account of a psychiatric illness incurred in service not credible.

The Board acknowledges the Veteran's contentions that medicine he received during a medical research project in service caused his present psychiatric disorder, as well as his family members' lay statements suggesting a link between his present mental disorder and service.  The Board also reviewed the Internet article submitted by the Veteran listing psychosis as a possible side effect of the drug Bicillin.  The Veteran's service treatment records showed that he indeed received Bicillin immunizations in January 1962 and voluntarily participated in a medical research project during service.  However, the immunization record notes the Bicillin was for "strep. pro." and the article the Veteran submitted states this can be used as a prophylaxis against certain conditions.  The notation "strep. pro." can reasonably be interpreted, then, as the Veteran received Bicillin as a prophylactic measure against streptococcal.  In other words, there is no suggestion the Bicillin was provided as part of the medical research project he participated in.

Regardless, the Veteran and his family members are not competent to conclude that his purported in-service psychiatric illness or treatment, immunizations, or participation in a medical research project are connected to his current psychiatric condition, schizophrenia.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities at issue in this case, psychiatric issues, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such conditions require specialized training and medical evaluation for a determination as to diagnosis and they are not susceptible to lay opinions on etiology.  There are many different possible psychiatric issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's and his family members' statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for a psychiatric disability.  

No medical professional has ever suggested the Veteran's psychiatric condition began during service or is somehow related to service.  The Veteran has never suggested an opinion has ever been given, nor has he suggested a medical professional has opined any medications he received during service caused his schizophrenia.

The Board also recognizes the Veteran's contention that he was discharged after such a short period of service due to an in-service mental disorder.  However, the Board does not find that assertion to be credible because it conflicts with his service personnel records and other statements of record.  Indeed, his service personnel records showed that he was honorably discharged in February 1962 after about twenty-five days of service due to unsuitability.  Navy Discharge Review Board records revealed that he was discharged prior to the completion of recruit training as a result of the action of an Aptitude Board because of his demonstrated inaptitude for service.  Those records also showed that the Navy Discharge Review Board considered his medical records and deemed them not pertinent to the discharge decision.  Thus, the evidence of record showed that the discharge decision was not related to his claimed in-service psychiatric condition or treatment.  Unsuitability for service encompasses a wide range of reasons and it does not necessarily lead to the conclusion that it was because of psychiatric illness.  Furthermore, the Veteran has made inconsistent statements regarding his discharge reason.  For example, in his February 2011 service connection claim for a foot condition, he stated that he believed his foot problems were the reason he was separated from the Navy. Therefore, even the Veteran's accounts are insufficient to establish he had psychiatric symptoms during service.

Finally, the Veteran is claiming service connection for schizophrenia, a psychosis under 38 C.F.R. § 3.384, and psychoses are deemed chronic diseases under VA regulations.  However, as he did not serve for 90 days, the chronic disease presumptions are unavailable to him.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. VA Treatment Under the Provisions of 38 U.S.C.A. § 1702

The Veteran claims entitlement to VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702.  Specifically, in a November 2012 statement, the Veteran asserted that VA had denied him medical treatment after service for eleven years, and stated, "I feel that if I had been evaluated after my discharge from the Navy, my medical condition may have been unnecessary."  At his December 2012 hearing, he contended that VA hospitals improperly had denied him psychiatric treatment from about 1962 to 1973.  He did, however, start receiving fairly consistent VA treatment beginning in 1973.

Under 38 U.S.C.A. § 1702(a), "...[A]ny veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service."  The provision 38 U.S.C.A. § 1702(b) only applies to "any veteran of the Persian Gulf War."  Schizophrenia is a "psychosis" under 38 C.F.R. § 3.384.  

In this case, the medical evidence of record shows that the Veteran has schizophrenia, a psychosis under 38 C.F.R. § 3.384.  The Board recognizes the Veteran's contentions that he was improperly denied VA medical treatment for his schizophrenia for eleven years after service, and that this denial of medical treatment exacerbated his condition.  However, the Veteran served from January to February 1962, which was not within any of the wartime service periods to which 38 U.S.C.A. § 1702 applies.  Therefore, the Veteran is not entitled to VA treatment for psychosis under the provisions of 38 U.S.C.A. § 1702 as a matter of law.  Moreover, the evidence of record does not show that his schizophrenia first manifested within two years of discharge from his period of active service.  Indeed, his earliest recorded psychiatric treatment was in March 1966, more than four years after his discharge from active duty.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.

III. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied by a letter sent in April 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, VA treatment records, SSA records, and identified private treatment records have been obtained, as well as the Veteran's and his wife's hearing testimony.  While some of the Veteran's service records were illegible, they were marked by the "Best Copy" stamp.  Thus, further efforts to obtain new scans would be fruitless.  

Furthermore, the Veteran's representative has not referenced any outstanding evidence for VA to obtain on the Veteran's behalf, and, in fact, waived any further development.  During the December 2012 hearing, the Veteran testified that he sought mental health treatment after service at two private facilities.  His wife clarified that he did not in fact get treatment at one of those facilities.  The Veteran confirmed that he did not have any outstanding private treatment records that the Board would need to obtain on his behalf and that the record was complete, as the private doctors whom he saw after service were deceased.  He also testified that he had given VA every record he could obtain.  Furthermore, although the RO attempted to obtain the Veteran's private treatment records from a mental health facility in May 2010 and notified the Veteran of that request, that facility submitted a negative response in June 2010.  The RO notified the Veteran of the negative response in June 2010.  Therefore, any further attempts to obtain these private treatment records would be futile.

Additionally, a VA examination was not obtained for the Veteran's service connection claim for schizophrenia.  VA's duty to assist a veteran in obtaining evidence necessary to substantiate a claim includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA is not required to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  As discussed in more detail above, the Board has determined that the Veteran did not experience an in-service disease or injury that may be related to his current schizophrenia.  Specifically, his medical records do not suggest that his current psychiatric condition is related to any claimed in-service incident or illness.  The Veteran's and his family members' conclusory, generalized lay statements suggesting a nexus between his current disability and service are not enough to entitle him to a medical examination under § 5103A(d)(2)(B).  See Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Therefore, even under the low threshold of McLendon, an examination is not warranted.

Finally, 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2012 Board video hearing, the VLJ complied with these requirements.  Indeed, the VLJ helped the Veteran identify outstanding SSA records, which the RO obtained pursuant to the Board's October 2014 remand, as discussed above.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for schizophrenia is denied.

VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


